NUMBER 13-03-229-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



PERRY LEE WOOTEN,	Appellant,


v.

THE STATE OF TEXAS,	Appellee.
 

On appeal from the 176th District Court
of Harris County, Texas.




DISSENTING MEMORANDUM OPINION (1)


Before Justices Castillo, Garza and Wittig (2)

Dissenting Memorandum Opinion by Justice Castillo


	I would hold that the appellant showed purposeful, invidious discrimination in
jury selection and, thus, a clear abuse of discretion in the trial court's overruling his
Batson challenges.  See Batson v. Kentucky, 476 U.S. 79, 81-82 (1986); Gibson v.
State, 144 S.W.3d 530, 534 (Tex. Crim. App. 2004) ("The term 'pretext' is solely a
question of fact; there is no issue of law.  Therefore, the trial court was in the best
position to make that credibility determination.") (citations omitted)).  The offending
voir dire question asked of the venire was calculated to and did result in the
disproportionate and disparate number of minorities responding, and ultimately resulted
in the elimination of minority panelists.  Even assuming the trial court believed the
State's reasons for the strikes of minority panelists, the cold record before us
demonstrates a raced-based motive for the elimination of minorities from the venire. 
Accordingly, I respectfully dissent.  Because the point of error is dispositive, I need not
address the remaining issues.  See Tex. R. App. P. 47.1.   

  						ERRLINDA CASTILLO
								Justice

Do not publish.
Tex. R. App. P. 47.2(b).

Dissenting Memorandum Opinion delivered 
and filed this 30th day of November, 2006.

1. See Tex. R. App. P. 47.1, 47.2, 47.4.  
2.  Retired Fourteenth Court of Appeals Justice Don Wittig assigned to this Court by the Chief
Justice of the Supreme Court of Texas pursuant to the government code.  Tex. Gov't Code Ann. §
74.003 (Vernon 2005).